
	
		II
		111th CONGRESS
		1st Session
		S. 2694
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Hexanedioic acid,
		  polymer with N-(2-aminoethyl)-1,3-propanediamine, aziridine,
		  (chloromethyl)oxirane, 1,2-ethanediamine,
		  N,N-1,2-ethanediylbis(1,3-propanediamine), formic acid and
		  alpha-hydro-omega-hydroxypoly(oxy-1,2-ethanediyl).
	
	
		1.Hexanedioic acid, polymer
			 with N-(2-aminoethyl)-1,3-propanediamine, aziridine, (chloromethyl)oxirane,
			 1,2-ethanediamine, N,N-1,2-ethanediylbis(1,3-propanediamine), formic acid and
			 alpha-hydro-omega-hydroxypoly(oxy-1,2-ethanediyl)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Hexanedioic acid, polymer with
						N-(2-aminoethyl)-1,3-propanediamine, aziridine, (chloromethyl)oxirane,
						1,2-ethanediamine, N,N-1,2-ethanediylbis(1,3-propanediamine), formic acid and
						alpha-hydro-omega-hydroxypoly(oxy-1,2-ethanediyl) (CAS No. 114133–44–7)
						(provided for in subheading 3911.90.90) FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
